[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]DECISION REGARDING COLLATERAL SOURCE PAYMENTS AND THE JUDGMENT WITH COSTS
The plaintiff received collateral source benefits of $14,050.69 from her employer and medical and hospital insurer Aetna Life  Casualty.
Under the provisions of § 52-225a of the Connecticut General Statutes collateral source benefits reduced the amount of economic damages awarded except, that if the plaintiff is determined to be negligent as well, the amount of the collateral benefits paid are reduced by that percentage of negligence. It is this reduced figure which is subtracted from the award of economic damages.
In addition the plaintiff may, from that reduced collateral source figure offset premium payments to secure more collateral source benefits. In this case the payments were $173 per month over 19 months from the date of the accident through September 1993.
Judgment in the amount of $144,752.93 is computed as follows:
         $14,050.69    Collateral Benefit Sources x 12.5  % Comparative Negligence of Plaintiff ----------- = $1,756.34
CT Page 11849
         $14,050.69 —   1,756.34 ---------- = $12,294.35
         $12,294.35 —   3,287.00    (173 x 19 mos.) Premiums ---------- = $ 9,007.35 Total Reduction
         $24,439.27    Economic Damages —   9,007.35 ---------- = $15,431.92 Reduced Economic Damages
         $15,431.92    Reduced Economic Damages 150,000.00    Non-economic Damages ---------- $165,431.92 —     x 12.5   % Comparative Negligence ----------- = $20,678.99 Reduction for Comparative Negligence
         $165,431.92 — 20,678.99    Judgment ---------- $144,752.93
Judgment may enter in the amount of $144,752.93 together with costs of $1,662.80.
M. R. Hennessey, J.